date mg department of the treasury internal_revenue_service washington d c h a s stl employer_identification_number contact person identification_number telephone number t eo b4 dear sir or madam this is in reply to a letter dated date from your legal_representative in which he requested rulings concerning the income_tax consequences of certain transactions arising from a recent corporate_reorganization b is exempt from federal_income_tax under sec_501 of the code with classification as not a private_foundation under sec_509 since its founding b has directly provided wide-ranging services to children including residential care at its c campus a school at the c campus substance abuse services for children emergency housing for abused children a number of satellite off campus special education schools and other programs by b had experienced a significant development and expansion of its programs its board_of directors therefore decided to restructure by creating two new subsidiary corporations d and e with b becoming a parent holding_company both d and e would be controlled by b as a sole member d would take over the c campus-based programs and e would take over the off-campus special education schools and other activities providing services directly to children in community settings we have determined in separate correspondence that d is entitled to recognition of exemption under sec_501 of the code and classification as a nonprivate foundation under sec_509 and sec_170 we have also determined in separate correspondence that e is entitled to recognition of exemption under sec_501 of the code and classification as a nonprivate foundation under sec_509 on date b amended and restated its charter and bylaws to reflect that it is now a supporting_organization for d and e the charter was amended to provide that the ef nature of b’s activities and purposes to be promoted would be exclusively charitable and educational within the meaning of sec_501 and would include only those permitted for a sec_509 supporting_organization for d and e the purposes clause provides that b will consistent with its general purposes continue to perform the historical functions of b either directly or indirectly through either d or e perform the functions of carry out the purposes of and uphold promote and further the welfare programs and activities of d and e in addition the charter provides that b will benefit b is now governed by a board_of directors of not less than seven nor more than twenty- one directors the bylaws of b provide that at least one b director must be also a director of d and at least one b director must also be a director of e so that both d and e has at least one director on the board_of b moreover the corporate documents of d and e provide that each corporation has one member b which has the right to elect the board_of directors of d and e and make decisions on major matters when the transfers of operations and assets are complete d will have assumed the existing comprehensive campus-based activities which include residential treatment programs a fully accredited special education school providing services both to residential children and other children extended day treatment health care independent living training and after care e will have responsibility for b’s community-based programs throughout f operate in some cases and in other cases manage special education schools serving children in public school districts throughout f e will also have responsibility for the therapeutic foster care program post legal adoption services collaborative programs with the f court system youth mentoring and certain clinical services related to special education programs it will own and as previously mentioned to implement the reorganization b will transfer assets necessary for the operation of d and e these assets include real_property in the case of the c campus tangible_personal_property including furniture and furnishings equipment and supplies leases of both real_estate and cars and equipment and contracts b will also transfer cash tod and e to fund working_capital and operations b will retain endowment and other charitable funds as well as any other assets it deems appropriate for its purposes b will continue to employ all personnel and will lease appropriate personnel to d and e which will pay b for the personnel based on reasonable cost b d and e may share some facilities personnel and services in order to reduce cost and improve the quality of services being delivered to children there may also be additional gratuitous transfers of cash and assets among b d and e as may be necessary or appropriate to insure effective operation of d and e b represents that the proposed corporate_reorganization will establish a multi-entity holding_company structure with the flexibility and resources to promote more effective and directed management of the varied programs and activities of b this will permit b to respond to the changing and evolving needs of f’s children and communities for specialized services sec_170 of the internal_revenue_code in part provides subject_to certain limitations for the allowance of a deduction for charitable_contributions to corporations trusts funds or foundations that are organized and operated exclusively for charitable scientific or educational_purposes as set forth in sec_170 sec_501 c of the code provides for the exemption from federal_income_tax of an organization organized and operated exclusively for educational and charitable purposes sec_1 c -1 d of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and is therefore not to be construed as limited by the separate enumeration in sec_501 of the other tax-exempt purposes which may fall within the broad outlines of charity as developed by judicial decisions sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code defines unrelated_business_taxable_income generally as gross_income received by an exempt_organization from an unrelated_trade_or_business regularly carried on by it less allowable deductions sec_513 a of the code defines an unrelated_trade_or_business in the case of any organization subject_to the tax imposed by sec_511 as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt purposes sec_509 a of the code provides that a sec_501 c organization shall be a private_foundation unless it is described in sec_509 a through a sec_509 a a of the code describes an organization that is organized and operated to support or benefit one or more specified sec_509 a or organizations which have a degree of control or supervision over the supporting_organization sec_1 a -4 c of the regulations provides that an organization is organized exclusively for one or more of the purposes specified in sec_509 a a only if its articles of organization i i iti iv limit the purposes of such organization to one or more of the purposes set forth in sec_509 a a do not expressly enpower the organization to engage in activities which are not in furtherance of the purposes referred to in subdivision i of this subparagraph state the specified publicly supported organizations on whose behalf such organization is to be operated within the meaning of paragraph d of this section and do not expressly enpower the organization to operate to support or benefit any organization other than the specified publicly supported organizations referred to in subdivision iii of this subparagraph s sec_1 a -4 e of the regulations provides in part that a supporting_organization will be regarded as ‘operated exclusively’ to support one or more specified publicly supported organizations herein after referred to as the ‘operational test’ only if it engages solely in activities which support or benefit the specified or publicly supported organizations sec_509 a b of the code sets forth three different types of relationships one of which must be met in order for a sec_501 c organization to qualify under the provisions of sec_509 a a supporting_organization may be operated supervised or controlled by supervised or controlled in connection with or operated in connection with one or more publicly supported organizations sec_1 a -4 i of the regulations provides that an organization is operated in connection with’ a publicly_supported_organization if it satisfies a responsiveness test and an integral part test the responsiveness test is satisfied if one or more of the trustees of the publicly_supported_organization are also trustees of or hold important offices in the supporting_organization the integral part test is satisfied if the activities engaged in by the organization for or on behalf of the supported_organization are activities to perform the functions of or to carry out the purposes of the supported_organization and but for the supporting_organization such activities would normally be performed by the supported_organization sec_509 a c of the code excludes from the definition of private_foundations an organization which is not controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more organizations described in paragraph or b qualifies as public charity described in sec_509 a of the code by reason of being a supporting_organization of d and e within the meaning of sec_509 a of the code and regulations b satisfies the organizational and operational tests of sec_509 a a of the code in that its activities are carried out to support and benefit d and e both organizations described in sec_509 a and a of the code and the articles of b have been amended to state that it supports d and e moreover b satisfies the responsiveness and integral parts tests of sec_1 a -4 i of the regulations which must be met in order to be considered operated in connection with a publicly_supported_organization these tests are met in that one or more of the members of the board_of d and e are also directors of b and b will perform functions of d and e which would normally be performed by d and e if not for the existence of b the facts and circumstances of this case indicate that the proposed transfer of cash and other assets and the sharing of personnel services among b d and e serve to facilitate their exempt_activities and promote the achievement of the exempt purposes of each related_organization therefore these transactions do not adversely affect the tax exempt status of b - doree to the extent that income is realized as a result of the sharing of assets and services among b d and e it will not give rise to unrelated_business_income so long as these business activities are substantially related to the exercise and performance of the exempt_purpose of b dand e moreover because the reorganization will not effect the continued exempt status of b d and e under sec_501 c contributions to b d and e will continue to be deductible by donors under sec_170 accordingly based on the facts and circumstances as stated above we rule that _ after the amendment of its charter and bylaws and the proposed reorganization b will continue to qualify as an organization described in sec_501 c and qualifies under sec_509 a as a supporting_organization of d and e the proposed transfers of cash and other assets and the sharing of personnel and services by and between b d and e will not a jeopardize the continued tax-exempt status of b d and e as organizations described in sec_501 c or b give rise to unrelated_business_taxable_income under sections to b d or e after the amendments to the charter and bylaws of b and the proposed reorganization contributions to b d and e will be deductible by donors as provided in sec_170 this ruling is based on the understanding that there will be no material changes in facts upon which it is based this ruling is directed only to the organization that requested it sec_6110 k of the internal_revenue_code provides that it may not be used or cited by others as precedent we are informing the ohio te_ge office of this action please keep a copy of this ruling in your organization's permanent records sincerely beratet v sead gerald v sack manager exempt_organizations technical group
